DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 has a reflection control layer then describes the reflection control layer on a front surface being different from the reflection control layer on the top surface. It is not clear if these two reflection control layers are the same layer, i.e. the claimed reflection control layer, or different layers. Based on a reading of the instant Specification, Examiner will assume the two reflection control layers are different (see instant Specification, [0014]).
Claims 6-8 are rejected for depending on claim 5. Claim 8 is further rejected for describing a reflection control layer on the side surface and it further not being clear if this layer is the same or different as the other reflection control layers described above.
Regarding claim 9, claim 9 is to a coating not a reflection control layer. However, the claim states that the two reflection control layers on a mobile body have different average reflectance values. However, the claim is not to a mobile body but to a coating. Further, it is not clear how the reflection control layers are part of the claimed coating. A coating would not be multiple separate layers which is what the two reflection control layers are so the reflection control layer cannot be considered the coating. Further, the coating is for use on a mobile body but is not actually claimed as on a mobile body. Therefore, it is not clear how to define the structure of the claim. For purposes of examiner, Examiner will assume the coating is capable for use on a mobile body and is also capable of having different reflection properties depending on the composition of the coating. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wilson et al. (US Pub. 2011/0013272 A1).
Regarding claims 5, 6 and 8, Wilson discloses a vehicle with a high efficiency solar control system where the automobile has a painted surface (reflection control layer on the front surface) and a film is mounted on its exterior side, specifically the roof (top surface), where the film reflects solar radiation in the near and mid infrared ranges (abstract and [0012]). The film mounted on the roof will reflect more infrared radiation than the pained surface of the car (different average reflectance of the roof and front surface and roof and sides surfaces and average reflectance of the top surface is greater than the rest of the mobile body surface) ([0036]).
Wilson does not specifically disclose the average reflectance of the painted front surface of the vehicle being 4% or higher in the wavelength range of 0.75 to 100 microns. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Wilson discloses a painted surface which is the same surface as disclosed (see instant Specification, [0071] and Wilson, abstract). Thus, the painted surface in Wilson would be expected to have the average reflectance as claimed. Further, the instant Specification discloses that a black painted car which would be the most absorbing paint color is suitable as a paint (see instant Specification, Fig. 4 and 
Regarding claim 7, Wilson discloses the film having 70% or more transmission in the visible wavelength (30% or less reflection), 80% or more reflection in near and mid infrared range, and some portion of reflection in the far infrared range ([0036]). Although Wilson does not disclose the average reflection for 0.3 to 100 microns, it would be expected to be at least 4% given the very high reflection values in the near and mid infrared ranges, the greater than 4% value in the visible light range and because there is expected to be at least some reflection in the far infrared range.
Regarding claim 9,  Wilson discloses a vehicle with a high efficiency solar control system where the automobile has a painted surface (reflection control layer on the front surface) and a film is mounted on its exterior side, specifically the roof (top surface), where the film reflects solar radiation in the near and mid infrared ranges (abstract and [0012]). The film mounted on the roof will reflect more infrared radiation than the painted surface of the car (different average reflectance of the roof and front surface) ([0036]). Further, the painted surface of the car or the film on the roof may have different reflectance properties depending on the color of the painted car or the structure of the film ([0035]-[0037]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Remillard et al. (US Pub. 2008/0107841 A1).
Regarding claims 5 and 6, Remillard discloses a vehicle with a painted exterior surface that may include a reflective clear coat composition (abstract). The clear coat may be on an exterior painted part, for example the roof and doors ([0029]) and it is known that painting the car white or silver will reflect a significant amount of visible and NIR portion of the solar spectrum ([0011]). The clear coat on the doors and roof will have greater (different) average reflectance in the NIR region than the front surface that does not have the clear coat. 
Remillard does not specifically disclose the amount of reflection for the painted car. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, 
In the alternative, Remillard teaches that white and silver car reflect more radiation even before adding a clear coat. It would have been obvious to one of ordinary skill in the art that the vehicle may be painted white or silver as a design choice which would result in the painted car without the clear coat (i.e. the front surface) to have a high average reflectance and an average reflectance in the claimed range. 
Regarding claim 7, Remillard discloses the clear coat on the roof having a visible reflectance of 0 to 29% and a near infrared reflectance of 25 to 99% ([0039]). Although Remillard does not disclose the average reflection for 0.3 to 100 microns, it would be expected to be at least 4% given the very high reflection values in the near infrared range (750 to 2500 nm, see [0027]).
Regarding claim 8
Regarding claim 9, Remillard discloses a vehicle with a painted exterior surface that may include a reflective clear coat composition (abstract). The clear coat may be on an exterior painted part, for example the roof and doors ([0029]). The clear coat on the doors and roof will have greater (different) average reflectance in the NIR region than the front surface that does not have the clear coat. Further, the painted surface of the car or the clear coat on the roof may have different reflectance properties depending on the color of the painted car or the structure of the film ([0011] and [0034]-[0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102013216946 A1 discloses an IR radiation-reflecting layer on a painted motor vehicle where the layer may be on the roof and/or doors and/or side parts and/or rear ([0001], [0008], and [0012]). US Pub. 2012/0107584 A1 and US Pub. 2013/0288042 A1 disclose heat or IR reflective coatings for vehicles (US Pub. ‘584, abstract and [0015]; US Pub. ‘042, abstract, [0009] and [0031]). “Wrapping the roof in white vinyl for heat rejection” is a forum post describing wrapping a car roof in white vinyl to cool the car. “Potential benefits of solar reflective car shells” describes the difference of more and less solar reflective car shells (abstract).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.